
	
		I
		111th CONGRESS
		1st Session
		H. R. 2063
		IN THE HOUSE OF REPRESENTATIVES
		
			April 23, 2009
			Mr. Wilson of South
			 Carolina introduced the following bill; which was referred to the
			 Committee on Financial
			 Services
		
		A BILL
		To amend the Emergency Economic Stabilization Act of 2008
		  to use repaid Troubled Asset Relief Program funds to pay down the public debt,
		  and for other purposes.
	
	
		1.Public debt
			 reduction
			(a)In
			 generalTitle I of the
			 Emergency Economic Stabilization Act of 2008 (12 U.S.C. 5201 et seq.) is
			 amended by adding at the end the following new section:
				
					137.Public debt
				reduction
						(a)In
				generalEach time a financial
				institution makes a repayment of assistance provided under this title, the
				Secretary shall transfer such repayment to the special account established by
				section 3113(d) of title 31, United States Code.
						(b)TARP
				authorization reductionEach time a financial institution makes a
				repayment of assistance provided under this title, the authorization to
				purchase authority under section 115 shall be reduced by a corresponding dollar
				amount.
						.
			(b)Conforming
			 amendmentThe table of contents for such Act is amended by
			 inserting after the item relating to section 136 the following new item:
				
					
						137. Public debt
				reduction.
					
					.
			
